Citation Nr: 0311193	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postgastrectomy syndrome.

2.  Entitlement to a rating in excess of 20 percent for a 
postoperative ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel
INTRODUCTION

The appellant is a veteran who had active service from 
December 1961 to December 1963.  This matter comes before the 
Board of Veterans' Appeals (the Board) on appeal from a 
January 1994 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied a rating in excess of 20 percent 
postgastrectomy syndrome (with residuals of recurrent ventral 
hernia repair), and granted a temporary total (convalescent) 
rating following a September 1993 hernia repair.  In November 
1994, the RO continued the 20 percent rating for 
postgastrectomy syndrome, and granted a separate 20 percent 
rating for recurrent ventral hernia.  The veteran appeared at 
a hearing before a hearing officer at the RO in May 1994; and 
in November 2000, he and his spouse testified at a Travel 
Board hearing at the RO before the undersigned.  This case 
was previously before the Board in February 2001, when it was 
remanded for additional development.  


FINDINGS OF FACT

1.  The veteran's postgastrectomy syndrome is best 
characterized as moderate.

2.  The veteran's postoperative ventral hernia is manifested 
by an asymptomatic scar; there is neither a large hernia nor 
a hernia that is not well supported by a truss or belt under 
ordinary conditions.  


CONCLUSIONS OF LAW

1.  A 40 percent rating is warranted for the veteran's 
postgastrectomy syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code (Code) 7308 (2002).  

2.  A rating in excess of 20 percent is not warranted for a 
postoperative ventral hernia.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.114, Code 7339 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  Well-
groundedness is not an issue.  In the January 1994 decision, 
in a March 1994 statement of the case, and in numerous 
supplemental statements of the case (SSOC) (the most recent 
in January 2003), the veteran was notified of the evidence 
necessary to substantiate his claims, and of what was of 
record.  In a March 2002 letter and in the January 2003 SSOC, 
he was notified what evidence he needed to submit in order to 
substantiate his claims, and what evidence VA would obtain.  
The SSOC specifically cited the changes in the law brought 
about by the VCAA and implementing regulations; it clearly 
explained that VA would make reasonable efforts to help the 
veteran get pertinent evidence, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers, and he has been accorded VA examinations.  There 
is no indication that there is any relevant evidence 
outstanding, and nothing to suggest that another examination 
is indicated.  Development is complete to the extent 
possible; VA's duties to notify and assist, including those 
mandated by the VCAA, are met.
Background

In March 1965 the RO granted service connection for duodenal 
ulcer with pylorospasm, rated 10 percent.  Service records 
revealed treatment for a duodenal ulcer, manifested by 
vomiting, stomach pain, and nausea.  An upper 
gastrointestinal (GI) series showed marked deformity of the 
duodenal bulb, irritability, tenderness, and spasticitiy 
consistent with a long standing active duodenal ulcer.  The 
veteran underwent a vagotomy and hemigastrectomy, with 
Billroth II reconstruction, in February 1970.  

In January 1971, the RO recharacterized the disability as 
postgastrectomy syndrome, and increased the rating to 40 
percent.  In February 1973, the RO reduced the rating for 
postgastrectomy syndrome to 20 percent.  A January 1994 
rating decision determined that the veteran's service 
connected gastrointestinal disability encompassed residuals 
of a ventral hernia repair and assigned a temporary total 
(convalescent) rating for a period of convalescence following 
September 1993 ventral hernia repair.  In November 1994, the 
RO recognized the ventral hernia as a disability entity 
distinct from the  postgastrectomy syndrome, and rated it 20 
percent disabling.  The RO also continued a 20 percent rating 
for the postgastrectomy syndrome.  

The evidence includes clinical records dated between March 
1983 and November 1990 showing that the veteran underwent 
numerous surgeries for hernia repair.  The record reflects 
seven distinct hernia repairs, the last occurring in January 
1996.  

VA surgical reports show that the veteran underwent hernia 
repairs in April and September 1993.  A report of VA surgery 
in May 1994 shows that he underwent a sixth ventral hernia 
repair, and that the last of the previous was in September 
1993, when surgeons removed mesh that had been implanted 
during an earlier repair.  The report indicates that the 
veteran denied any abdominal pain, nausea, vomiting, fever, 
or chills.  Examination prior to the surgery showed that he 
was in no acute distress.  His abdomen was soft, nontender, 
and not distended, and the ventral hernia was reported as 
"easily reducible."  
At a May 1994 hearing before a hearing officer at the RO, the 
veteran testified that he vomited acidic saliva in the 
morning.  He ate four or five small bland meals daily.  His 
symptoms included episodes of diarrhea and cramping that 
occurred up to three times weekly.  He took Maalox and 
Tagemet to relieve the gastrointestinal symptoms.  He 
reported that he wore an abdominal belt and had been told to 
avoid heavy lifting.  He testified that he lost 20 pounds 
during the ten days prior to the hearing.  

On VA examination in June 1994, a narrative history indicated 
that the veteran had gastric surgery for peptic ulcer disease 
"years ago" followed by recurrent ventral hernia and 
complication of laparotomy for peptic ulcer disease.  The 
veteran complained of frequent bowel movements, as many as 15 
daily.  Examination revealed that his abdomen was moderately 
tender.  No masses were found.  The diagnosis was 
postgastrectomy symptoms, and ventral hernia, with 
complication of laparotomy scar.  

In an October 1996 letter, a private physician indicated that 
the veteran was doing fairly well with a fiber and fluid 
routine, and was having no difficulty with bowel movements.  
Colonoscopy a year earlier had demonstrated some benign 
changes, probably hyperplastic-type polyps, with nothing 
adenomatous.  The abdomen was soft and non-tender, and there 
were no masses.  

On VA examination in October 1998, the veteran reported that 
he experienced occasional weakness, dizziness, and sweatiness 
approximately one-half hour after eating.  His diet consisted 
of five to six small, bland meals daily.  He regularly 
experienced emesis of partially digested food along with 
gastric and bilious contents.  Laying down caused an 
uncomfortable substernal sensation.  During morning hours he 
frequently vomited one to two glasses worth of gastric 
contents.  He complained of discomfort and burning along the 
hernia incision site.  Examination revealed that the veteran 
was well-developed, well-nourished, and in no distress.  
There was a midline scar secondary to the hernia repairs, 
approximately 16 inches long.  There was tenderness and 
burning on palpation of the scar, and it was noted that the 
veteran's umbilicus had been removed as a result of the 
hernia repairs.  There was no hernia along the incisional 
site.  There was a small, "nickel-sized" hernia, tender to 
touch and provoked with coughing, approximately 6 inches 
below the lower-most portion of the rib cage along the 
lateral aspect of the left abdomen.  No other organomegoly or 
masses were exhibited, and bowel sounds were active.  There 
was no evidence of obstruction, but there was evidence of 
gastroesophageal reflux, easily provoked.  The diagnosis was 
peptic ulcer disease, status post Billroth-II procedure with 
residuals, and gastroesophageal reflux of both gastric and 
bilious contents.  

An upper GI series in April 1999 revealed air throughout the 
colon, with no evidence of distention or obstruction.  
Metallic clips from the hemigastrectomy were noted at the 
epigastric level.  The esophagus showed no abnormal 
compression, displacement, or obstruction.  Reflux extended 
to the middle third of the esophagus.  A hiatal hernia was 
seen.  The diagnosis was gastroesophageal reflux with hiatal 
hernia, and gastrojejunostomy showing no evidence of 
obstruction, stomach ulcer, or displacement.  

At a November 2000 hearing before the undersigned, the 
veteran and his spouse testified that he continued to 
experience acid reflux while sleeping, and on directions of 
his physicians slept on an incline to alleviate symptoms.  He 
took Prevacid twice daily, and ingested up to three 12 ounce 
bottles of Maalox weekly.  He vomited every morning or in the 
middle of the night during the last 20 years, and could not 
return to sleep afterwards.  The episodes of vomiting were 
severe to such a degree that reflux entered his nasal 
passages and reddened his eyes.  He also complained of gas 
and diarrhea after meals.  His bowel movements were 
uncontrollable, with a frequency of 3 to 12 bowel movements 
daily.  He reported he had recently dropped in weight from 
238 pounds to 218 pounds.  His spouse reported that his 
weight fluctuated depending on how sick he felt, or how much 
weight he lost from frequent bowel movements.  The veteran 
also reported he could not eat a full meal even though he 
continued a bland diet.  He complained of fatigue attributed 
to lack of nutrition.  He stated that he saw a private 
physician up to two times monthly for his gastrointestinal 
symptoms, and was treated by VA physicians approximately 
twice a year.  Regarding his ventral hernia, he reported that 
he was prohibited from lifting anything over 15 pounds.  He 
stopped wearing a hernia belt issued by VA because it 
aggravated the residual scar from his hernia repairs.  Mesh 
had been implanted at the hernia repair sites because no more 
tissue remained for support.  He had been told that he would 
not be able to tolerate further hernia repair.  

Medical records obtained from the Social Security 
Administration (SSA) include a February 2000 examination 
report related to a claim for SSA disability benefits.  The 
veteran complained chiefly of bilateral lower extremity pain 
and symptoms of chronic peptic ulcer disease.  He felt 
greatly restricted secondary to pain and weakness of his 
abdominal muscles.  Examination revealed that he was in no 
apparent distress.  He weighed 236 pounds.  His abdomen 
revealed a midline scar from the xiphoid area down to the 
suprapubic area, with evidence of multiple surgeries along 
the scar line.  He did not have an umbilicus.  The abdomen 
was soft.  There was tenderness along the upper part of the 
incision site; the incision itself looked clean.  There was 
no organomegaly, and there were no masses.  The physician 
reported that he did "not see any great worsening in [the 
veteran's] problems reported from 1993 . . . ," other than 
musculoskeletal disorders of the lower extremities.  The 
remainder of the SSA medical evidence is primarily related to 
the veteran's musculoskeletal disorders.  

VA outpatient records dated from November 2000 to October 
2002 reveal treatment the veteran received for numerous 
medical problems, including continuing symptoms related to 
his gastrointestinal system.  Generally, the records note 
continuing complaints of severe abdominal and epigastric 
discomfort.  A February 2001 outpatient report shows 
complaints of a burning sensation from the mid-abdomen to the 
throat that had been present over the prior year.  The 
burning sensation was usually relieved on eating, but 
increased in severity when the veteran was prone.  He had 
diarrhea one week prior, which resolved before the 
examination.  Clinical examination revealed that the abdomen 
was soft, with slight tenderness in the upper mid-abdomen 
with palpation.  The abdomen was non-distended, with no 
masses or organomegoly.  Treatment included a prescription of 
Prevacid and referral to a private physician.  A VA upper GI 
series in August 2001 revealed clips in the left upper 
quadrant from a hemigastrectomy.  Esophageal motility was 
normal.  There was moderate spontaneous gastroesophageal 
reflux.  There was no hiatal hernia, ulceration, or stricture 
seen in the distal esophagus.  The diagnoses were reflux into 
the duodenal limb raising the possibility of alkaline 
contents entering the stomach and esophagus; and gastritis, 
possibly secondary to bile reflux and gastroesophageal 
reflux.  An October 2001 outpatient record shows that the 
veteran complained of increased severity of the burning 
sensation from his stomach to his chest.  He told the 
examiner that he had never been pain free from the post-
gastrectomy symptoms, but that the burning was relieved by 
food and Maalox.  He reported that he vomited a clear 
substance and/or bile five times weekly.  Another October 
2001 outpatient report includes diagnosis, in pertinent part, 
of ventral hernia, and gastroesophageal reflux disease, 
treated with Maalox on top of Prevacid.  

Additional medical records obtained from the veteran's 
private primary care physician, dated from November 2000 to 
December 2001, show follow-up treatment for gastrointestinal 
disorders, with primary treatment in the form of Prevacid.  A 
December 2001 record shows that the veteran continued to 
experience stomach discomfort after eating.  The diagnosis 
shown on that record was status-post pancreatitis.   

On VA examination in January 2003, the examiner noted that 
there was no history of perforation, obstruction, or 
gastrointestinal bleeding.  Examination of the abdomen 
revealed a midline surgical scar from the sternal tip to a 
few inches above the symphysis.  The scar was well-healed, 
non-tender, and normal in all respects.  The veteran no 
longer had a belly button, which was characterized as a 
residual of the hernia repair surgery.  The examiner 
expressly stated that the veteran had "absolutely no ventral 
hernia, even on Valsalva maneuver."  The examiner opined 
that the hernia repairs the veteran underwent had, for the 
present at least, worked well in resolving his ventral 
hernia.  The gastric surgery was also noted to have worked 
well, inasmuch as there was no history of recurrent ulcers.  
There was no diaphsysis of the recti muscles, and the muscles 
and fascia of the abdominal wall were normal.  The diagnosis 
was post-gastrectomy for peptic ulcer disease, with no 
residuals other than those demonstrated on previous upper GI 
series, and post repair of ventral hernia as described.  The 
examiner reported:
Other than the very atypical symptom of 
pain felt about an inch out from a 
midline laparotomy scar on both sides, 
the [veteran] has absolutely no residuals 
of his gastric surgery to report.  He has 
no difficulty maintaining weight and is 
not known to be anemic.  What is more 
symptomatic . . . is his gastroesophageal 
reflux and the [veteran] tells me that it 
is only in the [prone] position that he 
may vomit when the contents of the 
stomach reflux into his esophagus.  

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors enumerated in the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where there is a 
question as to which of two evaluations apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

The veteran's postgastrectomy syndrome is rated under Code 
7308, which provides that a 60 percent evaluation is 
warranted for severe postgastrectomy syndromes characterized 
by associated nausea, sweating, circulatory disturbance after 
meals, diarrhea, hypoglycemic symptoms, and weight loss with 
malnutrition and anemia.  A 40 percent rating is warranted 
for moderate postgastrectomy syndromes characterized by less 
frequent episodes of epigastric disorders, with mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  A 20 percent rating is warranted for mild 
postgastrectomy syndromes characterized by infrequent 
episodes of epigastric distress, with characteristic mild 
circulatory symptoms or continuous mild manifestations.  
38 C.F.R. § 4.114.

The totality of the evidence shows that the veteran's 
postgastrectomy syndrome produces frequent episodes of 
epigastric distress, including, but not limited to, diarrhea 
after eating, vomiting due to acid reflux while sleeping, and 
some periodic fluctuations in weight.  Comparing the symptoms 
shown to the rating criteria, the Board finds that the 
postgastrectomy syndrome may fairly be characterized as 
moderate.  With documentation that the veteran experiences 
chronic epigastric distress, vomiting, acid reflux, and 
diarrhea after meals, the Board holds that the veteran's 
postgastrectomy syndrome satisfies some, albeit not all of 
the factors considered reflective of moderate disability, 
warranting a 40 percent rating under Code 7308.  What the 
competent (medical) evidence does not show is that the 
veteran's postgastrectomy syndrome is symptomatic to a degree 
that can be fairly characterized as severe.  Circulatory 
disturbances after meals, chronic diarrhea, hypoglycemic 
symptoms, and weight loss with malnutrition and anemia are 
not shown.  Consequently, a still higher rating of 60 percent 
is not warranted.

Regarding the veteran's service-connected post-operative 
ventral hernia, said disability is rated under Code 7339, 
which provides that a 20 percent rating is warranted for a 
small ventral hernia, not well supported by belt under 
ordinary conditions, or a healed ventral hernia or post 
operative wounds with weakening of the abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
warranted for large ventral hernia, not well supported by 
belt under ordinary conditions.  A 100 percent evaluation is 
warranted for a massive ventral hernia, persistent, with 
severe diastasis of recti muscle, or extensive diffuse 
destruction or weakening of muscular and fascial support of 
the abdominal wall so as to be inoperable.  38 C.F.R. 
§ 4.114.

The veteran's only apparent residual from ventral hernia 
repairs is an relatively asymptomatic surgical scar, and a 15 
pound limitation on lifting.  Although the residual scar has 
been noted as tender on palpation in the past, recent medical 
evidence (VA examination in January 2003) indicates that the 
scar is well-healed, non-tender, and causes no impairment of 
function.  In reviewing the medical evidence, the Board finds 
no indication that the veteran has a recurrent hernia that 
could be characterized as large, and not well supported by a 
belt under ordinary conditions.  Several examination reports 
dated during this time are negative for even subjective 
complaints of pain, sensitivity, or functional impairment 
beyond limitation of lifting objects over 15 pounds.  
Furthermore, recent examination (January 2003) showed the 
hernia is resolved.  There was no diaphysis of the recti 
muscles, and fascia of the abdominal wall were normal.  
Consequently, a rating in excess of 20 percent is not 
warranted.  Regarding the hernia repair hernia repair scar, 
the most recent medical evidence shows that the operative 
scar is well-healed, nontender, with no underlying tissue 
loss, and causes no impairment of function.  Hence, a 
separate compensable rating for the scar is not warranted.  


ORDER

A 40 percent rating for postgastrectomy syndrome is granted, 
subject to the regulations governing payment of monetary 
awards.  

A rating in excess of 20 percent for postoperative ventral 
hernia is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

